Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Haruyama (H0974311A) in view of Kovar (US 3,778,839) teaches a waveguide polarizer for converting between a linearly polarized electromagnetic field in a first waveguide and a circularly polarized electromagnetic field in a second waveguide, wherein the waveguide polarizer comprising a structure interconnecting the first and second waveguide comprising a waveguide excitation arrangement with a bifilar helical shape.  Haruyama/Kovar, however, fails to further teach that the structure comprises a transition waveguide interconnecting the first waveguide to a third waveguide, wherein the transition waveguide provides an impedance match between the first waveguide and the third waveguide.
Claims 2-11 and 13 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 14, Haruyama in view of Kovar teaches a circularly polarized antenna arranged to be connected to a second waveguide of a waveguide polarizer for converting between a linearly polarized electromagnetic field in a first waveguide and the circularly polarized electromagnetic field in the second waveguide, wherein the waveguide polarizer comprising a structure interconnecting the first and second waveguide comprising a wave-guide excitation arrangement with a bifilar helical shape.  Haruyama/Kovar, however, fails to further teach that the structure comprises a transition waveguide interconnecting the first waveguide to a third waveguide, wherein the transition waveguide provides an impedance match between the first waveguide and the third waveguide.
Claims 15-17 are allowed for at least the reason for depending on claim 14.
Regarding claim 18, Haruyama in view of Kovar teaches a satellite arrangement comprising a waveguide polarizer for converting between a linearly polarized electromagnetic field in a first waveguide and a circularly polarized electromagnetic field in a second waveguide, wherein the waveguide polarizer comprising a structure interconnecting the first and second waveguide comprising a wave-guide excitation arrangement with a bifilar helical shape.  Haruayama/Kovar, however, fails to further teach that the structure comprises a transition waveguide interconnecting the first waveguide to a third waveguide, wherein the transition waveguide provides an impedance match between the first waveguide and the third waveguide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845